FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 22-40 and 49 are pending.  Claims 25, 26, 28-40 and 49 are withdrawn as being drawn to a non-elected invention as set forth in the restriction requirement filed on October 8th, 2021.  Claims 22-24 and 27 are up for examination.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.
Applicant argues that: 
The USPTO cites the entire manufacturing process of Xenopoulos and asserts that Xenopoulos teaches the apparatus for continuously inactivating a virus of Claim 22 (Office Action, pg. 5, citing Xenopoulos, Figure 2). The USPTO alleges that Xenopoulos discloses a surge tank just prior to the static mixer for acid addition that serves as a pre-treatment hold reservoir (/d., citing Xenopoulos 4 [0105]). However, Xenopoulos’s only disclosure of an apparatus for viral inactivation are two in-line mixers (Xenopoulos § [0050]), Il. 11-12). Kopf has been cited for teaching a drain.
The USPTO states:
“Regarding the size of the internal volume of that bioreactor to that of
the treatment vessel, and the ratio of the internal volume of the
pretreatment hold reservoir to the internal volume of the treatment
vessel, Xenopoulos does not appear to disclose that such is 5 to 2400,
and 0.63 mL-1/4L to 200mL-25L respectfully. Nonetheless, these
volumes are result effective variables that would be optimized by
routine experimentation, as Xenopoulos recognizes that the size and
volume of said bioreactor, treatment vessel, and pretreatment hold
reservoir would be optimized for a specific application”. (Office
Action, pg. 5-6).

However, the USPTO has not even asserted, let alone established, that Xenopoulos (alone or combined with Kopf) teaches or suggests an apparatus for continuously inactivating a virus during manufacture of a biological product in which the ratio of the internal volume of the pre-treatment hold reservoir to the internal volume of the treatment vessel is 0.003 to 0.06, as required by Claim 22.
Further, this ratio would not have been obvious from Xenopoulos and/or Kopf.

	Examiner would respectfully respond that:	
The Examiner would respectfully disagree and note that an internal volume of the pre-treatment hold reservoir of 0.63-1.4L, and an internal volume of the treatment vessel of 200mL-25L (as noted by the Examiner, and cited by the Applicant directly above) creates a ratio between the internal volume of the pre-treatment hold reservoir to the internal volume of the treatment vessel to between 0.00315-0.056, which is between the claimed range of 0.003-0.06 in claim 22.
	Xenopoulos further discloses that the size and volume of the bioreactor (in paragraph 158), the pre-treatment hold reservoir (in paragraph 105), and the treatment vessel (in paragraph 160) are result effective variables that one of ordinary skill would optimize.  Xenopolous discloses that the size and volume of the treatment vessel would be optimized in order to produce complete mixing in paragraph 160, that the size and volume of the bio-reactor would range from 100 mL up to 10,000 L or more depending on a particular process in paragraph 158, and that the size and volume of the pre-treatment hold reservoir (i.e. surge tank) is anywhere from less than 15% to up to 35% of the output from a process step and/or the entire volume of a cell culture for a given process.  As such, Xenopolous fully recognizes that the size and volume of each are highly dependent on the process and the fluid being treated as well as the volume of fluid being treated.
Thus, because the Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955); and that the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Then, it would have been well within the purview of one of ordinary skill in the art to optimize the internal volume of the bioreactor to that of the internal volume of the treatment vessel to 5-2400; the ratio of the internal volume of the pre-treatment hold reservoir to the internal volume of the treatment vessel to between 0.003-0.06 in order to produce the desired amount of pure biological material while maintaining the economic feasibility of the system for a particular application; as such are considered no more than result effective variables that would be optimized by a person of ordinary skill during routine experimentation.  
As such, this remark is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xenopoulos et al. (U.S. Publication No. 2015/0133636) in view of Kopf (U.S. Patent No. 6,139,746).
It is first noted that Xenopoulos claims foreign priority to Application No. 12004909.3, which is provided in the Applicant’s information disclosure statement.  As the figures are not clear in U.S. Publication No. 2015/0133636, it is recommended that the Applicant refer to the Figures in 12004909.3 (further note that the figures in each are analogous, just clearer in 12004909.3).
Concerning claims 22-24 and 27, Xenopoulos discloses a system for continuously inactivating a virus during manufacture of a biological product, the system comprising:
A perfusion bioreactor (paragraph 274) and an apparatus as shown in Figure 2), the apparatus comprising:
An initial-mixing vessel (1st and/or 2nd static mixers shown in Figure 2), wherein the perfusion bioreactor and that apparatus are connected via the initial mixing vessel (Figure 2);
A pre-treatment detector chamber (protein A column; paragraph 50);
A pre-treatment hold reservoir (surge tank just prior to static mixer for acid addition; paragraph 105);
A treatment vessel (static mixer for acid addition and/or static mixer for base addition) that comprises an inlet, an outlet, and a static mixer, the inlet and the outlet being positioned at opposite ends of a major axis of the treatment vessel and the static mixer being internal to the treatment vessel along the major axis (paragraph 160);
Wherein:
The initial-mixing vessel, the pre-treatment detector chamber, the pre-treatment hold reservoir, and the treatment vessel each have an internal volume and are fluidically connected in series as shown in Figure 2.  See paragraphs 50, 105, 110-115, 123, 128-146 and 157-160.

Regarding the size of the internal volume of that bioreactor to that of the treatment vessel, and the ratio of the internal volume of the pretreatment hold reservoir to the internal volume of the treatment vessel, Xenopoulos does not appear to disclose that such is 5 to 2400, and 0.63 mL-1.4L to 200mL-25L respectively.  Nonetheless, these volumes are result effective variables that would be optimized by routine experimentation; as Xenopoulos recognizes that the size and volume of said bioreactor, treatment vessel, and pretreatment hold reservoir would be optimized for a specific application (paragraphs 105, 158 and 160).  As such, the Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  
Therefore, it would have been well within the purview of one of ordinary skill in the art to optimize the internal volume of the bioreactor to that of the internal volume of the treatment vessel to 5-2400; and the internal volume of the pretreatment reservoir to 0.63 mL-1.4 L as well as the internal volume of the treatment vessel to 200 mL-25L in order to produce the desired amount of pure biological material while maintaining the economic feasibility of the system for a particular application; as such are considered no more than result effective variables that would be optimized by a person of ordinary skill during routine experimentation.  
Furthermore, in Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Accordingly, the claimed dimensions are considered to be not patentably distinct from the disclosed Xenopoulos device (See MPEP 2144.04).
Thus, these limitations are not patentable over Xenopoulos.

Xenopoulos does not appear to disclose a drain valve that is connected to, and positioned between, the pre-treatment hold reservoir and the inlet of the treatment vessel.  Kopf discloses a system for purifying and inactivating a biological product, wherein the system includes a bio-reactor (21), a pre-treatment hold reservoir (23), and a treatment vessel (27).  The reference continues to disclose that a drain (32) is provided between the pre-treatment hold reservoir (23) and the inlet of the treatment vessel (27) as shown in Figure 2.  Kopf discloses that the drain is provided in order to purge the system with a cleaning fluid after use, and allow said cleaning fluid to drain from said system (column 12, line 57 to column 13, line 10).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a drain between the pre-treatment hold reservoir and the inlet of the treatment vessel in Xenopoulos provided in order to be able to purge the system with a cleaning fluid after use, and allow said cleaning fluid to drain from said system as exemplified by Kopf.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799